Citation Nr: 1818418	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2015, a hearing was held in Washington, D.C., before a Veterans Law Judge (VLJ) who is no longer with the Board (the Veteran declined another hearing before a VLJ who would decide his claim); a transcript of the hearing is in the record.  In November 2015, the Board among other things remanded the case to the RO for additional development of the hearing loss matter, but also for development of other matters, namely, service connection for tinnitus and Meniere's disease.  A July 2016 rating decision granted the Veteran's claim of service connection for Meniere's disease to include tinnitus (and it therefore is no longer before the Board).  

A February 2017 Board decision denied service connection for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2017, the parties (representatives from the Veteran and VA) filed a Joint Motion for Remand to vacate the Board's decision and to remand the case to the Board.  In a November 2017 Order, the CAVC granted the Joint Motion, and the case was subsequently returned to the Board.  

In December 2017, additional evidence in the form of statements and medical opinions were submitted by the Veteran, and in February 2018, a VA examination report was associated with the claims file.  Such evidence is pertinent to the claim, and although the RO has not initially reviewed such evidence, particularly the VA examination report, the case will not be referred to the RO because the benefit to which the evidence relates is fully allowed on appeal.  38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

Competent (medical) evidence shows that the Veteran's bilateral hearing loss disability is etiologically related to his military service, was incurred therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is warranted.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance in the matter need not be addressed.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385. 

To substantiate a claim of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. §  3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends essentially that his bilateral hearing loss resulted from exposure to hazardous levels of noise in service.  He testified at his hearing that he spent two years in service as an aviation electronic technician, and described his exposures to noise during the course of his military duties.  He testified that after service he worked in his family's tropical fish and pet supply center, which was a very quiet atmosphere, and that none of his jobs after service involved exposure to high intensity noise.  A DD Form 214N, reflects that the Veteran's military occupational specialty (MOS) was aviation technician.  Given his MOS and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to hazardous level noise in service.

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On an August 1967 service enlistment examination, an audiogram revealed that puretone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, of:  20, 10, 10, [not tested], and 5, in the right ear, and 25, 10, 10, [not tested], and 5 in the left.  (Audiometry in service prior to October 31, 1967 is assumed to have been recorded in ASA units unless otherwise specified.  The values that are reported reflect conversions of findings expressed in ASA units to the current standard of ISO units for consistency/comparison purposes.)  On a June 1971 service separation examination, an audiogram revealed that puretone thresholds in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, of:  20, 5, 5, 0, 0, and 0, in the right ear, and 10, 5, 0, 5, 5, and 35 in the left.  

After service, private medical records show that in June 1983, the Veteran reported a possible reduction in hearing acuity, especially if there was background noise.  He reported that this had been going on for years, especially noted when he was in the Navy.  He reported that he had worked around jets for years.  An audiogram revealed that puretone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, of:  10, 10, 10, [not tested], and 5, in the right ear, and 15, 5, 10, 30, and [not tested] in the left.  The testing was interpreted as showing right ear hearing within normal limits and a mild high frequency sensorineural hearing loss (SNHL) in the left ear.  The impressions included neurosensory hearing loss possibly due to acoustic trauma.  In July 1983, the Veteran reported that his hearing had declined since 1977; an audiogram was interpreted as showing no problems.  In August 1984, Dr. Shaia stated that the Veteran's audiogram demonstrated a high tone SNHL.  In October 1987, Dr. Shaia noted that the Veteran's audiogram was normal.  Private treatment records in August 2009, February 2010, and August 2010 reflect the Veteran's reports of hearing loss; on physical examination, his conversational voice hearing was mildly impaired.  In August 2010, audiometry revealed right ear hearing within normal limits from 250 to 2000 hertz with mild to moderate SNHL from 3000 to 8000 Hertz, left ear mild mixed loss from 250 to 2000 Hertz with moderate high frequency SNHL, and excellent speech discrimination bilaterally.  In February 2012, the Veteran's conversational voice hearing was noted to be moderately impaired, left greater than right.  In August 2012, he reported subjective worsening of hearing.  

In an August 2013 statement, treating internist Dr. Salsano stated that the Veteran had had progressively worsening high frequency neurosensory hearing loss, and opined that it appeared to have begun while the Veteran was on active duty in the military.  Dr. Salsano stated that he had reviewed extensive medical records from the Veteran's time of active duty as well as consultant notes and extensive auditory testing since his retirement from the Navy; he opined that repeat audiograms over the years clearly showed the Veteran's hearing loss originated while on active duty, presumably from high decibel noise injury to his hearing function.

In a September 2013 statement, treating otolaryngologist Dr. Roche stated that the Veteran had a moderate SNHL, worse in the left ear.  He noted that the Veteran had a normal audiogram when he entered the military and that within four years a follow-up audiogram showed a decrease in his hearing in the high frequency level on the left side, which had been progressive.  Dr. Roche stated that the Veteran was subjected to loud noise exposure while on duty and while off duty, including maintenance and repair of Cougar jets, as well as guns and gunshot shooting while a young man in the military off duty.  He believed there was a high probability that the Veteran's high frequency hearing loss was caused by exposure to loud noise in service.  He also observed that, while the Veteran's hearing loss was progressive, later in life he had not been exposed to further injuries from exposure to loud noise.

On February 2016 VA examination, an audiogram revealed that puretone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000, Hertz of:  20, 30, 40, 50, and 65, in the right ear, and 25, 30, 40, 70, and 75 in the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  The diagnosis was SNHL and high frequency SNHL bilaterally.  The examining audiologist stated that she could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resort to speculation.  She noted that in comparing puretone thresholds from the August 1967 enlistment examination with the June 1971 separation examination, there were no threshold shifts (20 decibels or greater change) at any frequencies for which a comparison could be made (there could not be a comparison made at 3000 or 6000 Hertz).  The examiner opined that it would be incorrect to state that hearing was normal at entrance but not at exit without comparing all frequencies; given the lack of testing at 6000 Hertz in the left ear at entrance, an opinion as to whether or not a hearing loss existed prior to service entrance could not be made.  The examiner opined that without concrete knowledge whether or not a hearing loss at 6000 Hertz existed at entrance, one cannot definitively state that a hearing loss occurred or did not occur at that frequency while in service.  

The examiner further that the Veteran [now] had a mild to moderately severe SNHL in the right ear and a mild to severe mid-high frequency SNHL in the left ear, and that this degree of loss was not present when he left service.  The examiner noted that at separation from service, the Veteran exhibited a mild (35 decibel) loss at 6000 Hertz only in the left ear, and this hearing loss had not changed by 1983, when a hearing test was performed at a non-military facility.  The examiner noted that in 2006 the Institute of Medicine (IOM) found that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure, and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner concluded that there was no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include military noise exposure.  In a March 2016 addendum, citing the IOM 2006 study, the VA examiner opined that, even given the Veteran's likely high probability of noise exposure, the hearing found at separation would be the extent of the loss which could be attributed to noise exposure in service.  She also commented on the Veteran's exposure to noise from "recreational hunting and shooting" (stating that no evidence was presented showing that the Veteran does or does not wear hearing protection while hunting or shooting recreationally) and on the opinions of Dr. Salsano and Dr. Roche.

Subsequent (December 2017) medical statements, dated in , from Dr. Salsano and Dr. Shroyer (an Ear, Nose, and Throat physician) both reflect opinions that after review of the Veteran's service treatment records, the Veteran's current bilateral SNHL was a direct result of noise injury in service and thus likely related to service.  Dr. Salsano also asserted that the Veteran had comorbid problems involving hearing and balance, which were both inner ear functions, and that they exacerbated each other; and Dr. Shroyer mentioned the Veteran's Meniere's disease.  

On February 2018 (Disability Benefits Questionnaire, or DBQ) examination of the Veteran on behalf of VA, the examining otolaryngologist indicated that there was a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for both ears, and that it was at least as likely as not that hearing loss in both ears was caused by or a result of an event in military service.  The examiner explained, in essence, that the Veteran's hearing loss developed as part of the process of his development of Meniere's disease (which is service connected).  

It is not in dispute that the Veteran now has a bilateral hearing loss disability; such disability (as defined in 38 C.F.R. § 3.385) is shown by both private and VA audiometry conducted in conjunction with the instant claim.  It is also not in dispute that the Veteran was exposed to excessive levels of noise during service.  And the record reflects that he has established service connection for Meniere's disease. What remains necessary to substantiate his claim is competent evidence of a nexus between the current hearing loss disability and the Veteran's service.

The record includes medical evidence both supporting and against the Veteran's claim.  A February 2016 VA examiner (with an addendum in March 2016) furnished an unfavorable opinion, concluding (citing to the IOM and clinical findings) that there was no scientific evidence on which to conclude that the Veteran's hearing loss was caused by, or a result of, military service, to include military noise exposure.  Notably, the audiologist did not comment regarding a relationship between the Veteran's hearing loss and his Meniere's disease (which was not yet service-connected in February and March 2016).  

Dr. Salsano (in August 2013 and December 2017), Dr. Roche (in September 2013), and Dr. Shroyer (in December 2017) furnished favorable opinions, with Dr. Salsano and Dr. Shroyer both citing (in 2017) to the inter-relationship between hearing loss and (by then service-connected) Meniere's disease.  The Board finds particularly probative the opinion by the otolaryngologist who examined the Veteran on behalf of VA in February 2018.  That provider indicated, in essence, that the Veteran's hearing loss was related to his military service by virtue of being part of the process of the incurrence of his service-connected Meniere's disease (the diagnosis of which is established by demonstrating a triad of symptoms consisting of hearing loss, vertigo, and tinnitus; see Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012) at 539) therein.  The provider is a medical professional, who by virtue of his medical specialty has specific subject matter expertise in the matter at hand.  Notably, there is no competent (medical opinion) evidence to the contrary (as the opinion against the Veteran's claim did not discuss the significance of Meniere's).  

Accordingly, the more probative evidence in this matter supports the Veteran's claim; it established that the etiology of the Veteran's bilateral hearing loss is attributable to the process of his acquiring Meniere's disease (in service, as it is service-connected).  The requirements for substantiating this claim are met; service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


